DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/10/2020 is considered by the examiner.
Claim Objections
Claims 1 and 3, and subsequent dependent claims, are objected to because of the following informalities:  Claim 1 discloses “a free layer, the magnetization direction of which can change”.  It appears the initially claimed free layer includes a magnetization direction as disclosed by the specification.  Examiner suggest amending Claim 1 to disclose “a free layer including a magnetization direction” or “a free layer, a magnetization layer of the free layer which can change”, or similar.  Claim 1 further discloses similar objections to “the shape of the sealed part” in Line 9.  Claim 3, Line 2 disclosing “the shape in the plane view of the magnetic sensor tip” discloses similar objection as described above.  Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 2, label of 23 shows an arrow pointed to die pad 4, however it appears 23 is disclosed as a third side of magnetic sensor tip 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2007281505A), hereinafter ‘Sato’ in view of Kurumado (US 20140340081), hereinafter ‘Kurumado’, and further in view of Takuya (JP2017122645A), hereinafter ‘Takuya’.

Regarding Claims 1, 6 and 7, Sato teaches a magnetic sensor (Fig 26, 101) comprising: a magnetic sensor tip that includes a magnetoresistive effect element (Fig. 26, GMR element 111-114, 121-124; Fig. 21 elements 51-54; 61-64; of Claim 6 GMR elements); wherein the magnetoresistive effect element includes a free layer, the magnetization direction of which can change in accordance with an external magnetic field, and a pinned layer, the magnetization direction of which is fixed (Page 1, para 2 disclosing GMR includes free layer whose magnetization direction changes with external magnetic field, pinned layer with magnetization direction pinned in predetermined direction); the magnetization direction of the pinned layer, in a state in which the external magnetic field is not applied on the magnetoresistive effect element, is inclined (Page 1, para 3, when external magnetic field is extinguished the magnetoresistance element is 45degrees to the substrate with a stable magnetization direction in response to a bias magnet at both ends of the free and pinned layer). 
Sato fails to disclose with respect to an approximately straight line found through the least squares method using a plurality of points arbitrarily set on the first side.
Kurumado teaches a magnetic sensor with four magnetic resistance elements to include consideration with respect to an approximately straight line found through the least squares (Para [0045-0047] discloses consideration of optimal arrangement of sensors with respect to least squares method at predetermined angle ranges; Figs. 6 and 1) for the benefit of illustrating a sensor signal that changes almost linearly with respect to a predetermined magnetic field angle, resulting in an illustration of reduced error at a magnetic field angle of 45 degree and preferable optimal arrangement of sensors.    
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide consideration of an arrangement of sensors with respect to an approximately straight line found through the least squares method using a plurality of points arbitrarily set on the first side for the benefit of illustrating and considering a sensor signal that changes almost linearly with respect to a predetermined magnetic field angle, resulting in an reduced error at a magnetic field angle of 45 degree and preferable optimal arrangement of sensors as taught by Kurumado in Para [0045-0047] and in Figs. 6 and 1.
Further Sato fails to disclose a sealed part that seals the magnetic sensor tip; the sealed part has a first surface and a second surface, which is opposite the first surface; the shape of the sealed part in the plan view from the first surface side is substantially quadrilateral; the substantially quadrilateral shape has a first side and a second side, which are substantially parallel to each other, and a third side and a fourth side, which are substantially parallel to each other and that intersect the first side and the second side; and in the plan view from the first surface side of the sealed part.
Takuya teaches a sealed part that seals the magnetic sensor tip; the sealed part has a first surface and a second surface, which is opposite the first surface; the shape of the sealed part in the plan view from the first surface side is substantially quadrilateral; the substantially quadrilateral shape has a first side and a second side, which are substantially parallel to each other, and a third side and a fourth side, which are substantially parallel to each other and that intersect the first side and the second side; and in the plan view from the first surface side of the (Para [0059-0060]; Fig. 15, showing magnetic sensor tip without sealing resin 220; Fig. 14 showing sealing resin 220 sealing magnetic sensor tip, having a quadrilateral shape, top and bottom surface and first-fourth sides on exterior to form square looking shape with opposite sides in x direction that are parallel to each other, intersecting opposite sides in y direction that are also parallel to each other; of Claim 7 sealing resin 220) for the benefit of sealing and covering the magnetic sensor elements, bias magnet, and frame.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a sealed part that seals the magnetic sensor tip; the sealed part has a first surface and a second surface, which is opposite the first surface; the shape of the sealed part in the plan view from the first surface side is substantially quadrilateral; the substantially quadrilateral shape has a first side and a second side, which are substantially parallel to each other, and a third side and a fourth side, which are substantially parallel to each other and that intersect the first side and the second side; and in the plan view from the first surface side of the sealed part for the benefit of sealing and covering the magnetic sensor elements, bias magnet, and frame which further protects the integrity of the magnetic sensor.

Regarding Claim 2, Sato in view of Kurumado in view of Takuya further teach wherein the magnetization direction of the pinned layer, in a state in which the external magnetic field is not applied on the magnetoresistive effect element, is inclined at an angle of 10˜80° with respect to the approximately straight line (Sato in Page 1, para 3, when external magnetic field is extinguished the magnetoresistance element is 45degrees to the substrate with a stable magnetization direction in response to a bias magnet at both ends of the free and pinned layer).

Regarding Claim 3, Sato in view of Kurumado in view of Takuya further teach wherein the shape in the plan view of the magnetic sensor tip is substantially a quadrilateral having a first 

Regarding Claim 4, Sato in view of Kurumado in view of Takuya further teach the shape in the plan view of the magnetic sensor tip is substantially a quadrilateral having a first side and a second side, which are substantially parallel to each other, and a third side and a fourth side, which are substantially parallel to each other and which intersect the first side and the second side; and when the magnetic sensor tip is viewed from the first surface side of the sealed part, the magnetization direction of the pinned layer, in a state in which the external magnetic field is not applied on the magnetoresistive effect element, is substantially parallel to or substantially orthogonal to the first side of the magnetic sensor tip, and the first side of the magnetic sensor tip is inclined with respect to the approximately straight line (Sato describing parallel arrangement of x-axis GMR elements and y-axis GMR elements with respect to side of substrate and angle of 45 degree in view of sealed cover of Takuya in Fig. 15, showing 

Regarding Claim 5, Sato in view of Kurumado in view of Takuya further teach the magnetic sensor tip includes a plurality of the magnetoresistive effect elements (Fig. 26, GMR element 111-114, 121-124; Fig. 21 elements 51-54; 61-64); and the magnetization directions of the free layers of the magnetoresistive effect elements in a state in which the external magnetic field is not applied on the plurality of magnetoresistive effect elements correspond to each other (Page 1, para 3, when external magnetic field is extinguished the magnetoresistance element is 45degrees to the substrate with a stable magnetization direction in response to a bias magnet at both ends of the free and pinned layer of the element).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868